Case 20-41592       Doc 254      Filed 04/10/21 Entered 04/10/21 23:36:29                          Desc Imaged
                                Certificate of Notice Page 1 of 3


                                UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA
  *************************************************************************************************************
  In re:

  The Comet Clothing Company, LLC.                                   Court File No. 20-41592

                           Debtor.

                                                                     Judge William J. Fisher

  *************************************************************************************************************
                   AMENDED ORDER FOR TELEPHONIC STATUS CONFERENCE
  *************************************************************************************************************

  At Saint Paul, Minnesota


           A status conference in this chapter 11 case shall be convened on April 22, 2021 at 2:30
  p.m. The conference will be held telephonically before Judge William J. Fisher. The attorney for
  the debtorLVUequired to appear. Any other party in interest may attend theconference. The
  conference will be held telephonically before Judge William J. Fisher. Thecalendar clerk will
  distribute telephonic instructions prior to the hearing.




                                                            BY THE COURT:



  DATED:       April 8, 2021                                   H:LOOLDP-)LVKHU
                                                            _______________________________
                                                            WILLIAM J. FISHER
                                                            UNITED STATES BANKRUPTCY JUDGE



                                                                          127,&(2)(/(&7521,&(175<$1'
                                                                          ),/,1*25'(525-8'*0(17
                                                                          )LOHGDQG'RFNHW(QWU\PDGHRQ
                                                                                                        04/08/2021
                                                                          /RUL9RVHMSND&OHUNE\.1
           Case 20-41592                Doc 254         Filed 04/10/21 Entered 04/10/21 23:36:29                                       Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                    District of Minnesota
In re:                                                                                                                  Case No. 20-41592-WJF
The Comet Clothing Company, LLC                                                                                         Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0864-4                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 08, 2021                                                Form ID: pdf111                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 10, 2021:
Recip ID                 Recipient Name and Address
db                     + The Comet Clothing Company, LLC, 6117 Blue Circle Drive, Suite 100, Minnetonka, MN 55343, UNITED STATES 55343-9178

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 10, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 8, 2021 at the address(es) listed below:
Name                               Email Address
Amy J. Swedberg
                                   on behalf of Interested Party North Mill Capital LLC amy.swedberg@maslon.com sue.sjodahl@maslon.com

David A. Orenstein
                                   on behalf of Interested Party NFL Properties LLC dao@dewittmcm.com, tmg@dewittmcm.com

Mary Sieling
                                   mary@mantylaw.com krisann@mantylaw.com;mn27@ecfcbis.com

Mary Sieling
                                   on behalf of Trustee Mary Sieling mary@mantylaw.com krisann@mantylaw.com;mn27@ecfcbis.com

Michael R Fadlovich
                                   on behalf of U.S. Trustee US Trustee michael.fadlovich@usdoj.gov

Monica L. Clark
                                   on behalf of Defendant Fanatics Retail Group (Dreams) LLC clark.monica@dorsey.com,
                                   yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com
          Case 20-41592       Doc 254         Filed 04/10/21 Entered 04/10/21 23:36:29                                  Desc Imaged
                                             Certificate of Notice Page 3 of 3
District/off: 0864-4                                        User: admin                                                          Page 2 of 2
Date Rcvd: Apr 08, 2021                                     Form ID: pdf111                                                     Total Noticed: 1
Monica L. Clark
                          on behalf of Defendant Fanatics Inc. clark.monica@dorsey.com,
                          yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                          on behalf of Interested Party Fanatics Retail Group (Dreams) LLC clark.monica@dorsey.com,
                          yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                          on behalf of Plaintiff Fanatics Inc. clark.monica@dorsey.com, yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                          on behalf of Interested Party Fanatics Inc. clark.monica@dorsey.com
                          yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Paul L. Ratelle
                          on behalf of Consultant Go Intellectual Capital LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Paul L. Ratelle
                          on behalf of Debtor 1 The Comet Clothing Company LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Paul L. Ratelle
                          on behalf of Defendant The Comet Clothing Company LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Paul L. Ratelle
                          on behalf of Plaintiff The Comet Clothing Company LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Sarah J Wencil
                          on behalf of U.S. Trustee US Trustee Sarah.J.Wencil@usdoj.gov

US Trustee
                          ustpregion12.mn.ecf@usdoj.gov

Will Martin
                          on behalf of Defendant Fanatics Inc. martin.will@dorsey.com, yokiel.maryjo@dorsey.com

Will Martin
                          on behalf of Interested Party Fanatics Retail Group (Dreams) LLC martin.will@dorsey.com, yokiel.maryjo@dorsey.com

Will Martin
                          on behalf of Plaintiff Fanatics Inc. martin.will@dorsey.com, yokiel.maryjo@dorsey.com

Will Martin
                          on behalf of Interested Party Fanatics Inc. martin.will@dorsey.com yokiel.maryjo@dorsey.com

Will Martin
                          on behalf of Defendant Fanatics Retail Group (Dreams) LLC martin.will@dorsey.com, yokiel.maryjo@dorsey.com


TOTAL: 21
